                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 LOWELL MARTIN,                                   )
                                                  )
       Plaintiff,                                 )          No. 7:19-CV-122-REW-EBA
                                                  )
 v.                                               )
                                                  )                      ORDER
 WALGREENS CO., et al.,                           )

       Defendants.
                                         *** *** *** ***

       Defendant Walgreens removed this case in December 2019. DE 1 (Notice of Removal).

Consistent with DE 4, Judge Atkins ordered Defendants to clarify whether the amount in

controversy exceeds $75,000. DE 5. Defendants did so, arguing that the nature of Plaintiff’s claims

and the type of damages sought suggested that the amount in controversy exceeds the jurisdictional

threshold. See DE 6. Plaintiff then moved to remand, contending that the unknown pharmacist

joined as a defendant in the action is a Kentucky citizen and therefore destroys complete diversity.

DE 7. Upon full briefing (DE 12; DE 14), Judge Atkins found the jurisdictional requirements

satisfied and recommended that the Court retain the action. See DE 15 (R&R). No party objected

within the allotted fourteen-day period. See id. at 5–6.

       While this Court reviews de novo those portions of a Report and Recommendation to which

a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a magistrate [judge]’s

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985); Fed. R. Civ. P. 72(b)(3). Where the

parties do not object to the magistrate judge’s recommended disposition, they waive any right to

review. See, e.g., United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . .


                                                  1
fails to lodge a specific objection to a particular aspect of a magistrate judge’s report and

recommendation, we consider that issue forfeited on appeal.”). Still, upon review of the full record

and pertinent authority, the Court notes its independent agreement with Judge Atkins’s analysis

and conclusion.

       Accordingly, the Court ADOPTS DE 15, DENIES DE 7, and retains the case federally,

properly exercising diversity jurisdiction under the circumstances.

       This the 27th day of February, 2020.




                                                 2
